Citation Nr: 1127636	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-49 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served in the Philippine Guerilla and Combination Service from April 1945 to June 1946.  He died in April 1983, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO in Manila, the Republic of the Philippines, that determined that new and material evidence had not been submitted to reopen a claim for service connection for the cause of the Veteran's death (one basis for dependency and indemnity compensation (DIC)). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO most recently denied service connection for the cause of the Veteran's death in a February 2007 rating decision and properly notified the appellant.  She did not perfect an appeal of this decision.
 
2.  In October 2008, the appellant submitted an application to reopen the claim for entitlement to service connection for cause of the Veteran's death.

3.  Evidence received since the February 2007 decision is either cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement for service connection for the cause of the Veteran's death.



CONCLUSION OF LAW

The evidence received since the February 2007 RO decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice in the context of a dependency and indemnity compensation (DIC) claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant substantially compliant pre-adjudication notice by a letter dated in December 2008.  Additional notice was sent in July 2009 and the claim was readjudicated in a September 2009 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

The Board also finds that the evidence submitted to the RO in October 2010 is duplicative of evidence already on file and discussed in the rating decision and statement of the case, and no remand is required.  See 38 C.F.R. § 19.37(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the claims file, which includes:  the appellant's contentions, service treatment records, private medical records, lay statements, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During his lifetime, the Veteran's only established service-connected disability was residuals of shrapnel wounds of the left leg.  

The appellant essentially contends that the Veteran's death in April 1983 was caused by his service-connected residuals of shrapnel wounds of the left leg, or, alternatively, that the conditions noted shortly prior to his death were incurred in service.

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id.

A review of the claims file reflects that the appellant's claim for the cause of the Veteran's death has been previously denied on several occasions. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regardless of the RO's determination on the question of reopening the previously denied claim for service connection, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a November 1984 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death on the basis that medical evidence did not show that the Veteran's death was due to his service-connected left leg injury, and that cardiac disease was not incurred in or aggravated by service.

In an unappealed December 2000 rating decision, the RO denied the appellant's application to reopen a claim for entitlement to service connection for cause of the Veteran's death on the basis that the evidence submitted was not new and material because it did not show that the Veteran's service-connected left leg injury resulted in or contributed to his death.

In a June 2006 decision, the Board denied the appellant's application to reopen a claim for entitlement to service connection for cause of the Veteran's death on the basis that the evidence submitted was not new and material because it did not show that the veteran's service-connected left leg injury resulted in or contributed to the Veteran's death.

In July 2006, immediately following the Board's June 2006 decision, the appellant filed another application to reopen the previously denied claim.

In a February 2007 decision, the RO denied the appellant's application to reopen a claim for entitlement to service connection for cause of the Veteran's death on the basis that the evidence submitted was not new and material because it did not show that the veteran's service-connected left leg injury resulted in or contributed to the Veteran's death.  The appellant was notified of this decision in February 2007 and a notice of disagreement was received from her in February 2007.  A statement of the case was issued in May 2007.  As a timely substantive appeal was not received from the appellant, the February 2007 rating decision became final, with the exception that the claim may be reopened if new and material evidence has been submitted, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. § 20.1103 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The evidence of record at the time of the February 2007 rating decision consisted of the Veteran's service treatment records, service discharge documents, a June 1951 VA medical examination report, a November 1966 private medical examination report, a January 1967 VA medical examination report, an undated private medical examination report received in January 1980, private medical records from March 1983, the Veteran's certificate of death from April 1983, a statement by neighbors of the veteran from June 1983, a November 1983 field examination, transcripts of VA interviews with the appellant and with neighbors of the Veteran and the appellant from November 1983 and February 1984, a statement by neighbors of the Veteran from October 1999, a statement by a neighbor of the Veteran dated in November 2003, and statements by the appellant.  

As noted, the evidence of record at the time of the prior final decision included a medical certificate and private medical records dated in March 1983 from Cagayan Valley Medical Center which show that the Veteran was treated for hypertensive vascular disease and chronic obstructive pulmonary disease (COPD).  The Veteran's death certificate shows that he died in April 1983.  The cause of death was listed as "Cardio Respiratory arrest as per informant Due to swollen left leg."  The transcripts of VA interviews with the appellant and neighbors of the Veteran and the appellant dated in November 1983 reflect that the Veteran was not seen by a physician in the days prior to his death and was not seen by a physician after his death.

Additional evidence received since the February 2007 rating decision includes duplicative private medical records dated in March 1983, duplicative copies of service discharge records, statements from the appellant which essentially reiterate her previous assertions, and statements by her family members in April 2009 to the effect that the Veteran had a swollen left leg in 1982 and refused medical care, and that the Veteran's sweat smelled like rust.

The private medical records and photocopies of service discharge papers are duplicative, not new.  The appellant's statements received since the February 2007 RO decision are also duplicative of her statements that were previously of record.  Statements by the appellant's family members, while new, are not material, as they do not tend to link the Veteran's death to a service-connected disability.  The statements by the appellant discuss the Veteran's cause of death, but do not include etiological evaluations by qualified medical personnel linking the Veteran's cause of death to his service connected disability.  The Board respects the appellant's right to offer her opinion, but in this case, she is not deemed competent to present evidence as to medical etiology, or causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the appellant's contention that the conditions noted prior to death arose in service cannot constitute competent evidence for new and material evidence purposes.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new and material evidence requirement is not satisfied by the veteran's own unsubstantiated opinion as to medical matters).  As such, the appellant's statements as to etiology are not material as they do not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

The additional evidence does not tend to show that any disability of service origin contributed substantially or materially to cause the Veteran's death.

Given the above, the Board finds that the evidence added to the record since the February 2007 decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the appellant's claim.  In the absence of competent medical evidence suggesting a link between a disability of service origin and the cause of the Veteran's death, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

In sum, the additional evidence does not constitute new and material evidence sufficient to reopen the appellant's claim of service connection for cause of the Veteran's death.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the appeal is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


